The plaintiff in error in the first case was convicted on an information which charged the unlawful sale of one-half pint of whisky. The jury returned a verdict of guilty. April 11, 1911, he was sentenced to serve a term of six months in the county jail and to pay a fine of five hundred dollars. To reverse this judgment an appeal was attempted to be taken by filing in this court on June 13, 1911, a purported transcript which fails to show a copy of the judgment appealed from. The Attorney General has filed a motion to dismiss the appeal for the reason that the same was not filed in this court within sixty days after the rendition of the judgment. The motion is well taken and is sustained. The attempted appeal is therefore dismissed. In the second case he was convicted on an information which charged the unlawful sale of one-half pint of whisky. The jury returned a verdict of guilty. April 11, 1911, he was sentenced to serve a term of six months in the county jail and to pay a fine of five hundred dollars. To reverse this judgment an appeal was attempted to be taken by filing in this court on June 13, 1911, a purported transcript without petition in error. The Attorney General has filed a motion to dismiss the appeal for the reason that the same was not filed in this court within sixty days from the rendition of the judgment. The motion is well taken and is sustained. The attempted appeal is therefore dismissed, and both cases are remanded to the county court of Rogers county.